26 So.3d 647 (2010)
Luverne COUNCIL, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-3471.
District Court of Appeal of Florida, First District.
January 21, 2010.
Luverne Council, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Luverne Council is hereby afforded a belated appeal from judgment and sentence in case number 2008-CF-000428-A in the Circuit Court for Escambia County. See Kelly v. State, 959 So.2d 1282 (Fla. 1st DCA 2007). Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The trial court is directed to appoint counsel to represent petitioner in his appeal if he qualifies for such an appointment.
PETITION GRANTED.
VAN NORTWICK and CLARK, JJ., and BERGER, WENDY, Associate Judge, concur.